Citation Nr: 1527208	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to May 1991.  The Veteran died in March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant resides in the jurisdiction of the Muskogee, Oklahoma RO.  

The issue of entitlement to service connection for the cause of the Veteran's death is 
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2011 rating decision denied service connection for the cause of the Veteran's death.  

2.  A claim to reopen service connection for the cause of the Veteran's death was received in November 2012.  

3. The evidence received since the prior final denial is neither cumulative nor redundant and raises the possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The November 2011 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for the cause of the Veteran's death. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the petition to reopen the claim for service connection for the cause of the Veteran's death, the Board finds that a discussion as to whether VA's duties to notify and assist have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.

Analysis of Claim

A November 2011 rating decision denied service connection for the cause of the Veteran's death. The rating decision found that a service-connected condition did not cause or contribute to the Veteran's death.   

The appellant did not submit a timely notice of disagreement (NOD) to the August November 2011 rating decision.  The appellant did not appeal the RO's decision, and she did not submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In November 2012, the appellant filed a claim to reopen service connection for the cause of the Veteran's death.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The evidence of record at the time of the November 2011 rating decision included service treatment records, post-service private treatment records from a licensed counselor, S.D., the appellant's statements and the Veteran's death certificate.

The death certificate indicates that the Veteran died from suicide as a result of a gunshot wound to the head.  
Treatment records from a private counselor, dated in November 2010, indicate that the Veteran reported being sad and overwhelmed.  The records do not reflect any psychiatric diagnoses.  

The previously submitted statements of the appellant reflect her contention that the Veteran had PTSD due to service.  The appellant reported that the Veteran had night sweats, headaches and depression after he returned from the Gulf War and was diagnosed with PTSD.  

The evidence received since the November 2011 rating decision includes private treatment records.  The treatment records reflect that the Veteran was diagnosed with major depressive disorder and anxiety.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for the cause of the Veteran's death.  The newly received treatment records reflect complaints of recurring thoughts of Vietnam and diagnoses of psychiatric disorders.  This evidence was not of record at the time of the prior Board decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.  To that extent only, the claim is granted.  


REMAND

The appellant asserts that the Veteran committed suicide as a result of psychiatric disorder that was related to his service in the Gulf War.  She has indicated that he was undergoing counseling at the time of his death.

The Veteran died in March 2011.  At the time of his death, service connection was in effect for degenerative arthritis, osteomalacia, hypertensive vascular disease and impairment of the elbow.  

Treatment records dated in December 2010 reflect diagnoses of anxiety and major depressive disorder.   The records noted a complaint, in pertinent part, of "recurring thoughts of Vietnam", and it was noted that he was in the Air Force during the Vietnam Era which was reportedly a stressful experience and that he had seen "dead bodies".  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a) (2014).  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  Id.  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  Id. Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  38 C.F.R. § 3.302(b) (2014).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Id.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  Id.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  Id.

The Board finds that a remand is necessary to obtain the Veteran's personnel records from the NPRC and a medical nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and obtain the Veteran's personnel records.  Request verification of service in Vietnam and the Persian Gulf.  All responses should be documented in the claims file, and the appellant should be notified of the status of all requests.  

2.  Forward the Veteran's claims file to a psychiatrist or psychologist for a medical opinion.  The claims folder must be provided to and reviewed by the examiner in conjunction with the medical opinion.  The examiner should address the following questions:

a)  Based on the evidence of record, is it at least as likely as not (50 percent or greater likelihood) that the Veteran had an acquired psychiatric disorder to include PTSD that was related to active duty service during his lifetime?

b) If the examiner finds that the Veteran had a psychiatric disorder that was attributable to his military service, is it at least as likely as not (50 percent probability or greater likelihood) that the psychiatric disorder was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death?  The examiner should specifically address whether such psychiatric disorder rendered the Veteran unable to exercise sound judgment at the time of his death in that he did not realize the consequences of such an act or was unable to resist such impulse.

c)  Is it at least as likely as not that the Veteran had an acquired psychiatric disorder that was proximately due to, or aggravated by, his service-connected disabilities, which included degenerative arthritis, osteomalacia, hypertensive vascular disease and impairment of the elbow?  

A complete rationale should be provided for all opinions.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the requested development, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


